Citation Nr: 0216607
Decision Date: 11/19/02	Archive Date: 02/07/03

DOCKET NO. 00 00 363               DATE NOV 19, 2002

On appeal from the Department of Veterans Affairs Regional Office
in Pittsburgh, Pennsylvania

THE ISSUE

Whether new and material evidence has been submitted to reopen a
claim for service connection for a left-hand disability and for a
left elbow disability.

REPRESENTATION

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel

INTRODUCTION

The veteran had active service from January 1943 to October 1945.

This appeal arises from a February 2001 decision from the Board of
Veterans' Appeals (Board) in which it was determined that no new
and material evidence had been submitted to reopen claims for
service connection for a left-hand disability and for a left elbow
disability.

The veteran appealed the Board's decision to the United States
Court of Appeals for Veterans Claims (Court), and the Secretary
filed a Motion for Remand and To Stay Proceedings in June 2001. The
motion was granted in August 2001. It was stated in the motion that
the Board's decision should be vacated, and the matter remanded,
because the Board did not adequately discuss whether the veteran
had been properly assisted with his attempt to reopen his claims
for service connection under the provisions of the Veterans Claims
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

FINDINGS OF FACT

1. All available evidence and information necessary for an
equitable disposition of the veteran's claims has been obtained by
the RO.

2. In October 1996, the Board determined that no new and material
evidence had been submitted to reopen claims for service connection
for a left-hand disability and for a left elbow disability.

3. Evidence received since the October 1996 Board decision is not
so significant that it must be considered in order to fairly decide
the merits of the underlying claims.

2 -

CONCLUSION OF LAW

Evidence received in support of the current petition to reopen the
claims of entitlement to service connection for a left-hand
disability and for a left elbow disability is not so significant
that it must be considered in order to fairly decide the merits of
the underlying claims. 38 U.S.C.A. 5108 (West 1991); 38 C.F.R.
3.156 (a) (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes, at the outset, that the Veterans Claims Assistance
Act of 2000 (VCAA) was passed during the pendency of the veteran's
claims. 38 U.S.C.A. 5102, 4103, 5103A, 5107 (West Supp. 2002). The
VCAA identifies and describes duties on the part of the VA to
advise the claimant of the evidence needed to substantiate a claim,
and to help a claimant obtain that evidence. Id. These duties have
been implemented at 38 C.F.R. 3.102, 3.156(a), 3.159, and 3.326.
The:;e statutory and regulatory changes are liberalizing and are
applicable to this appeal. See Karnas v. Derwinski, 1 Vet. App.
308, 312-313 (1991).

The Board is satisfied that the facts relevant to these claims have
been properly developed and there are no further actions that
should be undertaken to comply with the provisions of the Act or
the implementing regulations. In this case, the RO has obtained the
veteran's service medical records, pertinent medical treatment
records, a VA examination, and lay statements from witnesses.

The November 1999 statement of the case provided the veteran with
notice of what the law requires to reopen a claim for service
connection. In September 2002, the veteran was provided notice of
the change in the law, and advised that ultimately it was his
responsibility to ensure that pertinent evidence was received by
VA. The veteran was specifically told that he needed to submit new
and material evidence to reopen his left-hand and left elbow
disability claims. Thus, the appellant has been

- 3 -

provided notice of what VA was doing to develop the claim, notice
of what he could do to help his claim, and notice of how his claim
was still deficient. Because no additional evidence has been
identified by the appellant as being available but absent from the
record, the Board finds that any failure on the part of VA to
further notify the appellant what evidence would be secured by VA
and what evidence would be secured by the appellant is harmless. Cf
Quartuccio v. Principi, 16 Vet. App. 183 (2002). Accordingly, a
merits based review may be conducted.

The evidence of record at the time of the October 1996 Board
decision consisted of service medical records, service documents,
VA outpatient treatment reports, an October 1981 VA examination
report, a statement from a private physician, and the veteran's
claims and assertions.

The veteran's service medical records are negative for any
findings, treatment, or diagnoses of a left hand or left elbow
injury. The service department documents reflect that the veteran
served in Alaska as a ship's cook second class.

In an October 1981 VA examination report, the veteran was diagnosed
with arthritis of the left hand with grip weakness. No etiology was
provided.

VA outpatient treatment reports reflect treatment at various times
beginning in 1986 p for left hand carpal tunnel syndrome, left
elbow tenderness, a tow year history of left grip weakness, and
other related treatment. A 1993 X-ray showed a small retained
foreign body in the soft tissue of the left forearm, degenerative
changes at the left elbow, and that a surgical procedure had been
performed on the left wrist.

In a statement from a private physician dated in March 1982, it was
reported that the veteran had limited function of the left thumb
and forefinger due to a laceration received in a fan-blade
accident.

The veteran's claims and statements include recollections of having
injured his left hand during active service and a photograph of the
veteran's shipmates, including

4 -

the ship's physician. The veteran claimed that he injured his hand
in Alaska sometime between August 6, 1943 and March 16, 1945.

Evidence added to the record since the October 1996 Board decision
includes a written statement of a lay witness who recalled a
serviceman in Alaska with left hand and left elbow bandages during
July and August 1944, but did not recall whether that individual
was the veteran. Another lay witness statement reflects that the
veteran had a demonstrated left-hand weakness in the early 1990s.
The veteran himself reported in November 2000 that he had served as
a butcher in the Navy and worked around walk-in refrigerator
coolers, sometimes in the dark. He reported that there was a
ventilation fan with no shield on it inside a cooler and he
accidentally walked into it injuring his left hand and wrist.

As noted above, in an October 1996 decision, the Board determined
that new and material evidence had not been submitted to reopen the
claims of service connection for a left-hand disability and for a
left elbow disability. A prior Board decision is final with the
exception that a claimant may later reopen the claim if new and
material evidence is submitted. 38 U.S.C.A. 5108, 7104 (West 1991
& Supp. 2000); 38 C.F.R. 3.15 6, 3.160, 20.1100 (2002).

Pursuant to 38 C.F.R. 3.156(a), new and material evidence means
evidence not previously submitted to agency decision-makers which
bears directly and substantially upon the specific matter under
consideration, which is neither cumulative nor redundant, and which
by itself or in connection with evidence previously assembled is so
significant that it must be considered in order to fairly decide
the merits of the claim.

Thus, if the newly presented evidence is not "new," the claim to
reopen fails on that basis and no further analysis of the evidence
is required. Similarly, if "new" evidence also is not "material,"
in the sense that, when considered by itself or in connection with
evidence previously assembled, it is not so significant that it
must be considered in order to fairly decide the merits of the
claim, the claim to reopen fails on that basis and the inquiry
ends. 38 C.F.R. 3.156. If the evidence is

5 -

determined to be both new and material, VA reopens the claim and
evaluates the merits after ensuring that the duty to assist has
been fulfilled.

The provisions of 38 U.S.C.A. 5108 require a review of all evidence
submitted by a claimant since the previously disallowed claim in
order to determine whether a claim must be reopened. See Evans v.
Brown, 9 Vet. App. 273, 282-3 (1996). Furthermore, for purposes of
the "new and material" analysis, the credibility of the evidence is
presumed. Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Since the October 1996 Board decision, pertinent evidence
associated with the claims file consists of lay statements from
witnesses and a statement from the veteran.

The lay witness statement from another veteran who recalled seeing
one particular individual with a bandaged left arm and left elbow
in Alaska does not result in a more complete record for evaluating
the claim. Even assuming that this statement minimally corroborates
the veteran's claim of an in-service injury in Alaska, the Board
notes that the veteran himself had previously claimed that he had
been injured in Alaska and, for purposes of determining whether the
evidence is new and material, the credibility of the veteran's
claim is presumed. Therefore, the newly submitted evidence of an
in-service injury is merely cumulative of earlier submitted
evidence of that injury.

The veteran's own report that he was a butcher in the Navy and
worked around the refrigeration unit where the claimed injuries
occurred does not result in a more complete record for evaluating
the claim. Evidence of record at the time of the earlier Board
decision reflected that the veteran was a ship's cook second class.
Thus, his duty in the area where the injury occurred had already
been established.

Lastly, lay evidence of the veteran's left-hand weakness in the
1990s does not result in a more complete records because VA
outpatient treatment reports already of record provide medical
evidence of such disability.

6 -

As none of the evidence submitted since the last final disallowance
of the claim is new and material evidence, the veteran's request to
reopen the previously and finally denied service connection claims
must be denied.

ORDER

New and material evidence not having been submitted, the
application to reopen a claim of entitlement to service connection
for a left-hand disability and a left elbow disability is denied.

LAWRENCE M. SULLIVAN 
Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27 ,2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel. 

In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no

7 -

longer a condition for an attorney-at-law or a VA accredited agent
to charge you a fee for representing you.

8 - 



